Exhibit 10.1

 

Execution Copy

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of July 31, 2018 (this
"Amendment"), is among INFUSYSTEM HOLDINGS, INC., INFUSYSTEM HOLDINGS USA, INC.,
INFUSYSTEM, INC., FIRST BIOMEDICAL, INC., IFC LLC (collectively, the
"Borrowers"), any other Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A.
(the "Lender").

 

RECITAL

 

The Borrowers, any other Loan Parties party thereto, and the Lender are parties
to a Credit Agreement dated as of March 23, 2015 (as amended or modified from
time to time, the "Credit Agreement"). The Borrowers desire to amend the Credit
Agreement, all as set forth herein, and the Lender is willing to do so in
accordance with the terms hereof. Terms used but not defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

 

TERMS

 

In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:

 

ARTICLE 1.

AMENDMENTS TO CREDIT AGREEMENT

 

Upon the satisfaction of the conditions specified in Article 3 hereof, the
Credit Agreement is amended as of the date hereof as follows:

 

1.1         The following definitions are hereby added to Section 1.01 of the
Credit Agreement, in the appropriate alphabetical order thereto:

 

“2018 Share Repurchase” means the repurchase during the 2018 fiscal year by the
Borrowers of up to 2,774,194 shares of capital stock from Ryan Morris, his
affiliates, and a second shareholder to be identified, in an aggregate amount
not to exceed $8,600,000, in accordance with a separate repurchase agreement and
other related agreements between InfuSystem Holdings, Inc. and the selling
stockholders.

 

“Capital Expenditure Loans” means the Capital Expenditure Loans extended by the
Lender to the Borrowers pursuant to Section 2.01(f).

 

“Capital Expenditure Loan Commitment” means the aggregate commitment of the
Lender to make the Capital Expenditure Loans, which aggregate commitment shall
be Six Million Four Hundred Thousand Dollars ($6,400,000) on the Fourth
Amendment Effective Date. After advancing the Capital Expenditure Loans, each
reference to the Capital Expenditure Loan Commitment shall refer to the
outstanding amount of the Capital Expenditure Loans plus any undrawn amounts
remaining with respect to the Capital Expenditure Loan facility.

 

-1-

--------------------------------------------------------------------------------

 

 

“Capital Expenditure Loan Draw Period” means the period commencing on the Fourth
Amendment Effective Date and ending on the earliest of (a) the date upon which
the aggregate Capital Expenditure Loan Commitment is fully advanced pursuant to
Section 2.01(f), and (b) December 31, 2019 (if the same is a Business Day, or if
not then the immediately next succeeding Business Day).

 

“Capital Expenditure Loan Maturity Date” means December 31, 2024 (if the same is
a Business Day, or if not then the immediately next succeeding Business Day).

 

“Eligible Equipment” means any Medical Equipment Held for Sale or Rental, free
and clear of any Liens, other than those in favor of the Lender.

 

“Fourth Amendment” means the Fourth Amendment to this Agreement among the
parties hereto.

 

“Fourth Amendment Effective Date” means the effective date of the Fourth
Amendment.

 

“Term C Commitment” means the commitment of the Lender to make a Term C Loan,
expressed as an amount representing the maximum principal amount of the Term C
Loan to be made by the Lender. The amount of the Lender’s Term C Commitment on
the Fourth Amendment Effective Date is $8,600,000.

 

“Term C Loan” means a Loan made pursuant to Section 2.01(e).

 

“Term C Maturity Date” means December 6, 2021 (if the same is a Business Day, or
if not then the immediately next succeeding Business Day).

 

1.2         The following definitions set forth in Section 1.01 shall be amended
and restated as follows:

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) the Term Loans made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, and (c) the Capital Expenditure Loans made
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

-2-

--------------------------------------------------------------------------------

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
or Capital Expenditure Loans, and (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, Term Commitment or Capital Expenditure
Loan Commitment.

 

“Commitment” means the sum of the Revolving Commitment, Term Commitments and
Capital Expenditure Loan Commitment.

 

“Term Commitments” means the Term A Commitment and the Term B Commitment,
provided that such were replaced as of the First Amendment Effective Date with a
Term Loan in an aggregate amount equal to $32,000,000, and the Term C
Commitment.

 

“Term Loans” means the Term A Loans and the Term B Loans, provided that such
were replaced and refinanced as of the First Amendment Effective Date with a
Term Loan in an aggregate amount equal to $32,000,000, and the Term C Loan.

 

1.3         The definition of “Fixed Charges” in Section 1.01 of the Credit
Agreement is amended by adding the following to the end of the first sentence
thereof: “provided, however, that the 2018 Share Repurchase, in an aggregate
amount not to exceed $8,600,000, shall not be included in the calculation of
Fixed Charges.”

 

1.4         Section 2.01 shall be amended by adding the following subsections
(e) and (f) immediately following subsection (d):

 

(e) Subject to the terms and conditions set forth herein, the Lender agrees to
make the Term C Loan in dollars to the Borrowers, on the Fourth Amendment
Effective Date, in a principal amount not to exceed the Lender’s Term C
Commitment. Amounts prepaid or repaid in respect of Term C Loan may not be
reborrowed.

 

(f) Subject to the terms and conditions set forth herein, each Lender agrees to
make Capital Expenditure Loans to the Borrowers from the Fourth Amendment
Effective Date until December 31, 2019, in an aggregate amount equal to the
Capital Expenditure Loan Commitment, by making immediately available funds
available to the account designated by the Borrowers in writing. Each Borrowing
of Capital Expenditure Loans shall be used solely to purchase Eligible Equipment
to be used in Borrowers’ business and shall be in amounts not to exceed 90% of
the invoiced hard costs of such acquired equipment. Amounts repaid in respect of
Capital Expenditure Loans may not be reborrowed.

 

1.5         Section 2.02(d) shall be restated as follows:

 

(d)      Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date, the Term Maturity Date or the Capital
Expenditure Loan Maturity Date, as applicable.

 

-3-

--------------------------------------------------------------------------------

 

 

1.6         Section 2.03 of the Credit Agreement shall be amended by adding the
following subsection (b):

 

(b)   Requests for Capital Expenditure Borrowings. To request a Capital
Expenditure Borrowing, the Borrowers shall notify the Lender of such request
either in writing delivered by hand or fax (or transmitted by electronic
communication, if arrangements for doing so have been approved by the Lender) in
a form approved by the Lender and signed by the Borrowers (a) in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., Detroit time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an CBFR
Borrowing, not later than noon, Detroit time, on the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Lender of a written
Borrowing Request in a form approved by the Lender and signed by the Borrowers.
Each such Borrowing Request shall specify the following information in
compliance with Section 2.01:

 

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an CBFR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period; and

 

(v) a description of the equipment to be acquired with the proceeds of such
Borrowing, together with a copy of the invoice for such equipment and such other
documents and supporting materials reasonably requested by the Lender.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing constituting a Capital Expenditure Loan shall be a CBFR Borrowing. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing constituting a Capital Expenditure Loan, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

 

1.7     Section 2.07(a) shall be restated as follows:

 

(a) Unless previously terminated, (i) the Term Commitments shall terminate on
the Term Maturity Date, (ii) the Capital Expenditure Loan Commitment shall
terminate at the Capital Expenditure Loan Maturity Date, and (iii) the Revolving
Commitment shall terminate on the Revolving Credit Maturity Date.

 

-4-

--------------------------------------------------------------------------------

 

 

1.8         Section 2.08 of the Credit Agreement shall be amended by restating
subsection (b) and (c) in its entirety as follows:

 

(b)(i)  The Borrowers hereby unconditionally agree that the Term A Loans and the
Term B Loans are replaced and refinanced in full as of the First Amendment
Effective Date with a Term Loan in an aggregate amount equal to $32,000,000 made
under Section 2.01(d), the Borrowers acknowledge and agree that the principal
balance of such Term A Loans and the Term B Loans as of the Fourth Amendment
Effective Date is $25,102,969. As of the Fourth Amendment Effective Date, the
Borrowers hereby unconditionally promise to pay to the Lender the principal
amount of the Term A Loans and the Term B Loans commencing with the last
Business Day of September, 2018 and on the last Business Day of each March,
June, September and December thereafter, in consecutive quarterly principal
installments each in the amount of $896,000 (as adjusted from time to time
pursuant to Section 2.09(d) or 2.16(b)).

 

(ii)   The Borrowers hereby unconditionally promise to pay to the Lender the
principal amount of Term C Loan on the last Business Day of each March, June,
September and December in consecutive quarterly principal installments each in
the amount of $307,143 (as adjusted from time to time pursuant to Section
2.09(d) or 2.16(b)).

 

To the extent not previously paid, all unpaid Term Loans shall be paid in full
in cash by the Borrowers on the Term Maturity Date.

 

(c)   With respect to the Capital Expenditure Loans, the Borrowers hereby
unconditionally promise to pay to the Lender, commencing with the last Business
Day of December 2019 and on the last Business Day of each March, June, September
and December thereafter, in consecutive quarterly principal installments based
on a five (5) year amortization of the then outstanding balance as of December
31, 2019 (as adjusted from time to time pursuant to Section 2.09(d) or 2.16(b)).
To the extent not previously paid, all unpaid Capital Expenditure Loans shall be
paid in full in cash by the Borrowers on the Capital Expenditure Loans Maturity
Date.

 

-5-

--------------------------------------------------------------------------------

 

 

1.9         Section 2.09(d) of the Credit Agreement is restated as follows:

 

(d)  All prepayments required to be made pursuant to Section 2.09(c) shall be
applied, first to prepay the Term Loans (and in the event Term Loans of more
than one Class shall be outstanding at the time, shall be allocated among the
Term Loans pro rata based on the aggregate principal amounts of outstanding Term
Loans of each such Class), and such prepayments of the Term Loans shall be
applied to reduce the remaining scheduled repayments of Term Loans of each Class
in the inverse order of maturity (with any prepayments applied first to the
payment at final maturity), second to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitment, third to cash collateralize
outstanding LC Exposure, and fourth to prepay the Capital Expenditure Loans
(with such prepayments to be applied to reduce the remaining scheduled
repayments of Capital Expenditure Loans in the inverse order of maturity).
Within each such category, such prepayments shall be applied first to CBFR Loans
and then to Eurodollar Loans in order of Interest Period maturities (beginning
with the earliest to mature).

 

1.10       Section 2.09(f) of the Credit Agreement is hereby deleted in its
entirety.

 

1.11       Sections 3.15, 316, 3.17 and 3.24(b) of the Credit Agreement are each
amended by replacing each reference therein to “Effective Date” with “Fourth
Amendment Effective Date”.

 

1.12       The following new Section 4.02(e) is added the Credit Agreement:

 

(e)     Each Borrowing of a Capital Expenditure Loan (x) represents an amount
not to exceed 90% of the invoiced hard costs of equipment being acquired by the
Borrowers with the proceeds of such Borrowing and (y) shall not be used for any
purpose other than the acquisition of Eligible Equipment, and all equipment
acquired with the proceeds of any Capital Expenditure Loans shall be acquired
free and clear of all Liens and no Indebtedness (other than the Capital
Expenditure Loans) may be incurred in connection therewith. All Eligible
Equipment shall be subject to any additional conditions required by Lender.

 

1.13       Section 5.08(a) is amended by adding the following phrase to the end
of the first sentence thereof:

 

“and proceeds of any Term C Loan shall be used solely to pay the purchase price
for the 2018 Share Repurchase (or any customary transaction fees and expenses
(including, without limitation, those of advisors and counsel) or integration
expenses in connection therewith, provided that the aggregate amount of all such
transaction fees and expenses and integration expenses shall not exceed
$8,600,000).

 

1.14       Section 6.01(b) is amended by replacing the reference therein to “on
the date hereof” with “on the Fourth Amendment Effective Date”.

 

1.15       Section 6.08(a) is amended by (i) re-designating Section 6.08(a)(iv)
as Section 6.08(a)(v), (ii) adding the following new Section 6.08(a)(iv)
immediately prior thereto, and (iii) replacing the reference in Section
6.08(a)(v) to “$2,500,000” with “$10,000,000 (provided that the 2018 Share
Repurchase amount shall be excluded)”:

 

     (iv)     as long as no Default has occurred and is continuing or would
result after giving effect to such Restricted Payment, the Company may make the
Restricted Payments required in connection with the 2018 Share Repurchase which,
as an abundance of caution, shall not exceed $8,600,000.     

 

-6-

--------------------------------------------------------------------------------

 

 

1.16       Section 6.12(b) is restated as follows:

 

(b) Fixed Charge Coverage Ratio. The Borrowers will not permit the Fixed Charge
Coverage Ratio to be less than 1.15:1.0 at any time on or after the Fourth
Amendment Effective Date.

 

 

1.17       Section 6.12(c) of the Credit Agreement is hereby deleted in its
entirety.

 

ARTICLE 2.

REPRESENTATIONS

 

In order to induce the Lender to enter into this Amendment, each Borrower
represents and warrants to the Lender that the following statements are true,
correct and complete:

 

 

2.1       The execution, delivery and performance of this Amendment and the
other Loan Documents executed in connection herewith are within its powers, have
been duly authorized and are not in contravention with any law, or the terms of
its Articles of Incorporation or By-laws, or any undertaking to which it is a
party or by which it is bound.

 

2.2       Each of this Amendment and the other Loan Documents executed in
connection herewith is valid and binding in accordance with its terms.

 

2.3       After giving effect to the amendments herein contained and the
satisfaction of the conditions described in Article 3 below, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof and no Default has occurred and is continuing.

 

ARTICLE 3.

CONDITIONS PRECEDENT.

 

This Amendment shall be effective as of the date hereof when each of the
following is satisfied:

 

 

3.1       The Borrowers and the Lender shall have executed this Amendment.

 

3.2       Each Loan Party shall deliver an officers’ certificate and resolutions
satisfactory to the Lender.

 

-7-

--------------------------------------------------------------------------------

 

 

3.3       The Borrowers shall have paid an amendment fee in the amount of
$20,000, to the Lender.

 

3.4       Such other agreements and documents requested by the Lender shall have
been delivered to the Lender, including without limitation any additional
Collateral Documents requested by the Lender.

 

 

ARTICLE 4.

MISCELLANEOUS.

 

4.1       References in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document.

 

4.2       Except as expressly amended hereby, each Borrower agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.

 

4.3       Each Borrower represents and warrants that it is not aware of any
claims or causes of action against the Lender or any of its affiliates,
successors or assigns, and that it has no defenses, offsets or counterclaims
with respect to the Secured Obligations. Notwithstanding this representation and
as further consideration for the agreements and understandings herein, each
Borrower, on behalf of itself and its predecessors, officers, directors,
employees, agents, attorneys, affiliates, subsidiaries, successors and assigns
(the "Releasing Parties"), hereby releases the Lender and its predecessors,
officers, directors, employees, agents, attorneys, affiliates, subsidiaries,
successors and assigns (the “Released Parties”), from any liability, claim,
right or cause of action which now exists or hereafter arises as a result of
acts, omissions or events occurring on or prior to the date hereof, whether
known or unknown, including but not limited to claims arising from or in any way
related to this Agreement, the other Loan Documents, all transactions relating
to this Agreement or any of the other Loan Documents or the business
relationship among, or any other transactions or dealings among, the Releasing
Parties or any of them and the Released Parties or any of them.

 

4.4       This Amendment shall be governed by and construed in accordance with
the laws of the State of New York. This Amendment shall not be deemed to have
otherwise prejudiced any present or future right or rights which the Lender now
has or may have under the Credit Agreement or in any other Loan Document and, in
addition, shall not entitle any Borrower to a waiver, amendment, modification or
other change to, of or in respect of any provision of Credit Agreement or in any
other Loan Document in the future in similar or dissimilar circumstances. This
Amendment may be signed upon any number of counterparts with the same effect as
if the signatures thereto and hereto were upon the same instrument, and
signatures sent by facsimile or other electronic imaging shall be effective as
originals.

 

[Signature Page to Follow]

 

-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.

 

 

  INFUSYSTEM HOLDINGS, INC.           By /s/ Gregory W. Schulte   Name: Gregory
W. Schulte   Title:   EVP & CFO       INFUSYSTEM, INC.           By /s/ Gregory
W. Schulte   Name: Gregory W. Schulte   Title:   EVP & CFO       FIRST
BIOMEDICAL, INC.           By /s/ Gregory W. Schulte   Name: Gregory W. Schulte
  Title:   EVP & CFO       IFC LLC           By /s/ Gregory W. Schulte   Name:
Gregory W. Schulte   Title:   EVP & CFO       INFUSYSTEM HOLDINGS USA, INC.    
      By /s/ Gregory W. Schulte   Name: Gregory W. Schulte   Title:   EVP & CFO

 

-9-

--------------------------------------------------------------------------------

 

 

  JPMORGAN CHASE BANK, N.A.                 By /s/ Cathy Smith              
Name: Cathy Smith     Title:   Senior Underwriter

 

-10-